GARLAND, Circuit Judge
(dissenting). I feel obliged to dissent from the opinion of the majority in this case. The defendant was allowed to testify as to his purpose and intention in using the language he did in a public speech. The record presents an aggravated violation of the statute. For the purpose of determining the guilt or innocence of the defendant, the trial court’s comment upon the weight to be given to his testimony in regard to his intent was absolutely true. No court or jury ever gives any weight to the testimony of a defendant in regard to his intent in the circumstances mentioned by the court in its charge, and any finding of a court or jury based upon such evidence would make a criminal trial a farce. The judge, as has been said by high, authority, was not occupying the position of a moderator at a town meeting, but was charged with the duty of taking care that the outcome of the trial should be just. The trial judge had the right to give the jury his opinion of the weight to be given to testimony in the case, provided he left the facts to the jury to decide. This he did in the following language:
“I wish to caution you in the outset, gentlemen of the jury, before I proceed to explain the indictment and give you the law governing this case, and to say to you. as a part of the law governing this case, that you are the exclusive judges of the facts which have been proved by the testimony. That is not for me; that is your exclusive province. You are to consider this testimony, and to say upon your oaths and consciences what facts the testimony shows, and then you are to say by your verdict whether these facts compel, under the rule, a conviction of this defendant.
“You are not to be influenced, or in any way governed, by anything which I may have said, or by any act or expression of my own, during this trial, in the determination of these facts. As I have already said, you are the exclusive judges on that subject."
Tlie authorities cited in the majority opinion simply decide that, where a specific intent is one of the ingredients of a crime, the person charged with such crime may testify as to his intention. This the defendant in the case at bar was allowed to do. If a person is chárged 'with having made an assault writh intent to kill, or to do great bodily *748harm, and the evidence shows that the person charged held in his hands a loaded shotgun, and at a distance of five paces took deliberate aim and discharged the gun at another person, the universal judgment of all reasonable men would be to the effect that his testimony that he did not intend to kill or to do great bodily harm was worthless, and any consideration given to the same would be a wrong committed against the administration of justice. To reverse the judgment in .this case, because the trial judge stated an obvious truth, would be a greater error than any committed by the trial court.
The judgment should be affirmed.